DETAILED ACTION
Introduction
This office action is in response to correspondence filed December 20, 2019 in reference to application 16/723,909. Claims 1-20 are pending and have been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application is in condition for allowance based on the reasons mentioned below.

Reason for Allowance
Claims 1-20 are allowed over the prior art of record. The following is an examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by claim 1. 
Most pertinent prior art:
Kim (US Pat. 10,748,531) describes that Performing speech recognition in a multi-device system includes receiving a first audio signal that is generated by a first microphone in response to a verbal utterance, and a second audio signal that is generated by a second microphone in response to the verbal utterance; dividing the first audio signal into a first sequence of temporal segments; dividing the second audio signal into a second sequence of temporal segments; comparing a sound energy level associated with a first temporal segment of the first sequence to a sound energy level associated with a first temporal segment of the second sequence; based on the 

Kirazci et al., (US Pub. 2018/0190274) describes that implementations are directed to selective invocation of a particular third-party (3P) agent by an automated assistant to achieve an intended action determined by the automated assistant during a dynamic dialog between the automated assistant and a user. In some of those implementations, the particular 3P agent is invoked with values for parameters that are determined during the dynamic dialog; and/or the particular 3P agent is selected, from a plurality of candidate 3P agents, for invocation based on the determined values for the parameters and/or based on other criteria. In some of those implementations, the automated assistant invokes the particular 3P agent by transmitting, to the particular 3P agent, a 3P invocation request that includes the determined values for the parameters.

Wilberdinget al., (US Pub. 2018/0040324) describes techniques to identify a voice service to process a voice input. An example implementation may involve an NMD receiving, via a microphone, voice data indicating a voice input. The NMD may identify, from among multiple voice services registered to a media playback system, a voice service to process the voice input and cause, via a network interface, the identified voice service to process the voice input

In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed. None of the prior art of record specifically teaches or makes obvious the combination of limitations of “monitoring”, “generating”, “determining”, “outputting”, “monitoring”, “generating”, “detecting”, “outputting”, “determining” and “performing” as recited in claim 1 or similarly recited in claims 13 and 20. More specifically, the limitation of “generating a VAS wake-word event corresponding to a second voice input when the VAS wake-word engine detects sound data matching a particular VAS wake word in a second portion of the sound data stream, wherein, when the VAS wake word event is generated, the playback device streams sound data representing the second voice input to one or more servers of the particular voice assistant service; detecting a failure by the particular voice assistant service to provide a response to the second voice input; based on detecting the failure, outputting, via the at least one speaker, an audible troubleshooting prompt indicating at least one of: (a) one or more issues causing the failure or (b) one or more troubleshooting actions to correct the one or more issues causing the failure; after playing back the audible troubleshooting prompt, monitoring, via the local voice input pipeline, the sound data stream from the one or more microphones for a voice input response to the audible troubleshooting prompt; determining, via the local natural language unit, an intent of the voice input response to the audible troubleshooting prompt; and performing one or more operations according 
Therefore, claim 1 is deemed allowable. Claims 13 and 20 are also deemed allowable for the same reason. Claims 2-12 and 14-19 depend on and further limit independent claims 1, 13 and 20, and are therefore deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEONG-AH A. SHIN whose telephone number is (571)272-5933. The examiner can normally be reached 9 AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Seong-ah A. Shin
Primary Examiner
Art Unit 2659



/SEONG-AH A SHIN/Primary Examiner, Art Unit 2659